PER CURIAM.
J.D. appeals from an adjudication of delinquency for burglary of a conveyance and resisting arrest without violence. For the following reason, we reverse the adjudication of delinquency for burglary, affirm the adjudication of delinquency for resisting arrest, and remand for reconsideration of the disposition.
At trial, the state proved only that J.D. was a passenger in the stolen vehicle. The state did not prove the element of intent necessary for a burglary conviction. § 810.02, Fla.Stat. (1987); see A.E. v. State, 549 So.2d 774 (Fla. 3d DCA 1989); E.L.S. v. State, 547 So.2d 298 (Fla.3d DCA 1989); B.L.W. v. State, 393 So.2d 59 (Fla.3d DCA 1981) (mere presence in stolen vehicle insufficient to support theft and burglary convictions).
Reversed in part, affirmed in part, and remanded for reconsideration of the disposition.